This is a suit on a $1000 fraternal insurance policy. Plaintiffs were successful below and defendant appealed to this court. The cause was transferred to the Kansas City Court of Appeals on the theory that this court had no jurisdiction of the appeal. [See Bolin v. Sovereign Camp, W.O.W., 339 Mo. 618,98 S.W.2d 681.] The Court of Appeals affirmed the judgment. [Bolin et al. v. Sovereign Camp, W.O.W., 112 S.W.2d 582.] The decision of the Kansas City Court of Appeals, affirming the judgment of the trial court, was reversed by the Supreme Court of the United States, and the cause remanded "for further proceedings not inconsistent with" the opinion. [Sovereign Camp, W.O.W., v. Bolin et al., 305 U.S. 66, 59 Sup. Ct. 35; see also Robertson v. Security Benefit Assn., 342 Mo. 284,114 S.W.2d 1009; Clark v. Security Benefit Assn., 343 Mo. 263,121 S.W.2d 148; Reece v. Security Benefit Assn., 344 Mo. 29,124 S.W.2d 1146; Baker v. Sovereign Camp, W.O.W., 344 Mo. 230,125 S.W.2d 849.] On receipt of the mandate of the Supreme Court of the United States, the Kansas City Court of Appeals transferred the cause to this court. The ground for transfer, though not expressed in the order, is that the full faith and credit clause (Sec. 1, Art. IV) of the Constitution of the United States is involved.
In accordance with the opinion and mandate of the Supreme Court of the United States, the judgment for plaintiff in the circuit court is reversed.